Citation Nr: 9920271	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 until 
December 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1993 
rating determination of the Cleveland, Ohio Regional Office 
(RO) which granted service connection for PTSD and assigned a 
10 percent disability evaluation. The 10 percent evaluation 
was increased to 30 percent by rating decision of May 1997.

This case was remanded by a decision of the Board dated in 
November 1996 and is once again before the signatory Member 
for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms which include reported complaints of flashbacks, 
frequent nightmares, irritability, reliving of combat events, 
anxiety, depression, social withdrawal and sleep 
difficulties.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (1998), 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by rating action 
dated in April 1993 and a 10 percent disability evaluation 
was established.  The rating was increased to 30 percent in 
May 1997 and has been continued to date. 

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998). The rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings. Fenderson v. West, 12 Vet.App. 119 (1999). 

The Board points out that during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  The veteran's PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).  This code provided for a 30 percent 
rating when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and where psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was "considerably" impaired and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in "considerable" industrial impairment."  A 70 
percent rating was warranted when the above-mentioned 
impairment was "severe."  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, also warranted a 100 
percent rating.  Additionally, a 100 percent rating was 
warranted when the appellant was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 30 percent rating is now warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (effective November 7, 1996).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The veteran was provided the amended 
regulations by the RO in evaluating his disability in the May 
1997 Supplemental Statement of the Case.

A claim for service connection for PTSD was received in July 
1992.  VA mental hygiene clinic notes dated in September 1992 
reflect that the veteran sought treatment for bad dreams 
which dated back to the time he was in service.  He indicated 
that images of World War II were imprinted on his mind and 
included soldiers with brains shot out of their skull and the 
concentration camps with bodies stacked 12-15 feet high, 
cattle cars full of dead bodies, and the stench of death and 
decay.  Following evaluation, an assessment of mild PTSD was 
rendered at that time. 

The appellant was afforded a VA psychiatric examination for 
compensation and pension purposes in December 1993.  He 
related that he had trained to be an army medic after 
entering active duty and served in England, France and 
Germany driving truck and in a medical battalion assisting 
wounded soldiers.  He stated that he was one of the people 
who was assigned to enter a concentration camp, and 
reiterated prior statements of seeing dead and decaying 
bodies.  He said that he had had bad dreams, nightmares and 
cold sweats for the past 50 years, and that certain smells 
brought up visions of people he had seen in the camps.  The 
veteran indicated that he had repeating dreams at least every 
other night in which he saw a lot of people and a truck 
coming down the road which blew up.  He related that when he 
first returned from Europe, he drank a lot.  It was noted 
that his wife accompanied him to the interview and helped him 
with his complaints which included inability to tolerate 
crowds, and noise which he stated triggered bad memories. 

Background history was obtained from the veteran indicating 
that he had married his current wife after returning from 
Europe and that they had had four children.  They stated that 
the marriage was average with no unusual incidents.  It was 
reported that the appellant had worked steadily throughout 
the years, in the last position from 1959 to 1981, until he 
retired after having a stroke.  

Upon mental status examination, it was noted that the veteran 
was casually dressed and that both he and his wife's personal 
hygiene was very deficient.  He was observed to be 
superficially friendly and was attentive to what the examiner 
was saying.  Pertinent findings included poor memory, some 
degree of organicity, some suspicious mood, poor immediate 
recall, and poor fund of information.  Following examination, 
it was the examiner's opinion that the appellant met the 
criteria for mild PTSD.  A Global Assessment of Functioning 
(GAF) score of 50 was rendered.  

VA outpatient clinic records dated between 1993 and 1994 show 
that the veteran continued to receive follow-up in the VA 
mental hygiene clinic where it was indicated that he was 
involved in a PTSD group.  

Pursuant to Board remand of November 1996, the veteran was 
afforded a VA psychiatric examination in April 1997.  The 
examiner noted that the claims folder was reviewed.  The 
appellant stated that he had been a medic during World War II 
and recalled the time he had had to go into a concentration 
camp.  He said that the smell of bacon brought back those 
memories and that he woke up at night with nightmares of 
reliving those memories and sweating.  He said that he had 
flashbacks of such whenever he saw a war movie, and avoided 
them for this reason.  He indicated that he had nightmares 
two to three times per week.

The veteran related that the concentration camp was so 
crowded that any current crowd or gathering brought back 
those memories.  He said that he avoided crowds and had 
stopped going to church because of this, to the extent that 
he had not attended his own sister's funeral in February 
1997.  He reported that he also avoided other social 
gatherings, including his grandchildren's birthday parties.  
He said that he could enjoy his grandchildren if only one of 
them visited, but more that one created stress for him.  The 
appellant stated that he did not like to be in closed-in 
places, and had cried and been irritable with insomnia and 
fragmented sleep patterns for many years.  He said that he 
often felt like dying but had controlled these thoughts, and 
had no current intentions of hurting himself.  He reported 
feeling tired all the time and had no interest in any 
activities, but did occasionally go fishing when weather 
permitted.  He said that he primarily watched the weather 
forecasts on the news, and game shows.  The appellant denied 
homicidal ideation, auditory or visual hallucinations, 
delusions or paranoia.

The veteran reported that his appetite was okay.  He related 
that his concentration was fair to poor and that memory was 
poor.  He indicated that he had stopped drinking at the time 
of a heart attack in 1981.  It was noted that he had been 
prescribed psychotropic medication.  He said that he had not 
sought treatment for his psychiatric problems prior to 1992 
because he was afraid "they would lock him up" thinking he 
was 'crazy'.  Medical history was recited and was positive 
for coronary artery disease, hypertension, status post 
myocardial infarction, two cerebrovascular accidents, chronic 
atrial fibrillation, mild mitral regurgitation, mild aortic 
insufficiency and mild left ventricular hypertrophy.  
Personal, military, work and marital history previously noted 
was reiterated.  

Upon mental status examination, it was observed that dress 
was appropriate and hygiene was fair.  It was reported that 
the veteran appeared anxious when talking about his war 
memories at times.  It was noted that mood was 'sad' and 
irritable.  Thought process was circumstantial.  Thought 
content was positive for past suicidal ideation with no 
current intent or plan, as well as nightmares, flashbacks, 
avoidance and hypervigilance symptoms, and preoccupation with 
war memories and how they had affected him.  He was coherent 
and logical.  The appellant was noted to be fully cooperative 
and pleasant during the interview.  He was alert and fully 
oriented.  The examiner indicated that he was not able to 
perform serial sevens, but could spell world backwards.  He 
was able to recall three objects after five minutes of 
distraction, but could not remember recent events like what 
he had had for dinner the previous day or for breakfast that 
morning.  It was reported that his remote memory was also 
affected.  Judgment was found to be intact.  Following mental 
status examination, pertinent diagnoses of PTSD, chronic, 
dysthymia and cognitive disorder, not otherwise specified 
were rendered on Axis I.  A GAF score of 50 was determined.  

The examiner commented that the veteran had had severe 
restrictions on his social life on account of PTSD, but that 
its affect on his industrial capacity was not judged because 
he had been retired since 1981.  It was noted, however, that 
he reported how PTSD had affected him throughout his working 
years, including going to work crying, always being irritable 
with co-workers and having to change jobs frequently in the 
early post WWII years.  It was noted that he had had chronic 
depressive symptoms and that these were secondary to PTSD.  
The examiner added that on current examination, the veteran 
showed recent memory deficit and some problems with remote 
memory which were most probably due to combined factors of 
age and past cerebrovascular accidents.  

The appellant was most recently afforded a VA psychiatric 
examination for compensation and pension purposes in October 
1998.  It was reported that he continued to have daily 
ruminations about WWII, as well as sleep impairment, and 
nightmares several times at week after which he would wake up 
shaking and sweating.  He said on this occasion that he and 
his wife had slept in separate rooms for years due to his 
nightmares.  He indicated that he would have flashbacks 
occasionally while driving, especially if the landscape 
reminded him of Germany.  He said that his flashbacks and 
nightmares were worse in winter, particularly if there was 
some snow.  

The veteran indicated that since his heart attack and 
retirement in 1981, he had not been able to stay busy enough 
and his thoughts seemed to "take over."  He said that he no 
longer went to flea markets and had dropped his membership in 
two veterans' organizations and the Masonic Lodge.  He 
related that he kept to himself, and became tearful and 
irritable easily.  It was noted that the appellant expressed 
feeling detached with markedly diminished interest in 
previous activities.  It was reported that he continued on 
medication and in outpatient therapy for PTSD symptoms.  
Mental status examination was remarkable for an anxious and 
sad mood.  It was reported that he was appropriately groomed 
and dressed, and that short and long term memory was 
relatively intact.  A diagnosis of chronic PTSD was rendered.  
A GAF score of 55 was noted.  

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by symptomatology which includes 
flashbacks, frequent nightmares, sleep disturbance, 
irritation, anxiety and depression, avoidance of depictions 
of war and preoccupation with his wartime experiences, 
particularly his visit to a concentration camp.  It has been 
determined that his PTSD symptomatology is chronic in nature.  
The appellant has reported a great deal of social withdrawal, 
as well as diminished interest in everyday activities and 
pursuits.  On VA examination in April 1997, it was found that 
there were severe restrictions on his social life on account 
of PTSD.

The Board finds that the extent of the veteran's chronic 
psychiatric symptomatology in its totality more nearly 
approximates "considerable" social and industrial 
impairment, and that it is demonstrated that social and 
industrial functioning is of such severity for him to be 
entitled to a higher rating for PTSD under the criteria in 
effect prior to November 7, 1996.  Specifically, the Board 
observes in this instance that the appellant appears to have 
had significant coping skills over the years in terms of his 
employment, and current cognitive functioning is intact.  He 
is shown to have a stable home life, drives, and indicates 
that he goes fishing when the weather permits.  It has been 
noted that he is involved in a PTSD group at the VA, and thus 
maintains some degree of community.  Nevertheless, the 
evidence establishes that his psychiatric problems are 
chronic and have necessitated both medication and mental 
health therapy. The veteran has related that he has had 
diminished interest in activities for the past several years, 
and continues to have nightmares and flashbacks of inservice 
traumatic experiences. The Board finds that the evidence 
provides a basis to conclude that impairment of his social 
and industrial functioning is "considerable" and thus 
warrants a 50 disability evaluation under the old rating 
criteria.  

In regards to the current regulations pertaining to 
psychiatric disability, the Board finds evidence of depressed 
mood, mild memory loss, anxiety, and sleep impairment which 
would comport with the criteria for a 50 percent disability 
evaluation under the current rating criteria for mental 
disorders.  However, there are no indications of deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control or 
other symptoms warranting the next higher rating of 70 
percent under the new criteria.  The Board thus finds that a 
50 percent disability rating contemplates any and all PTSD 
symptomatology now indicated under both the old and new 
rating requirements, effective the date of the award of 
service connection, June 2, 1992. 38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1998), 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Fenderson.

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. § 5107.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

